Title: Notes on a Conversation with John Dawson, 25 January 1808
From: Jefferson, Thomas
To: 


                  
                  Jan. 25. 1808. mr Dawson called on me & informed me that yesterday he was called on by a mr. Hall, a native of the US. but a British subject engaged in commerce here who told him he had had a vessel condemned at Halifx & was going to England to prosecute the appeal; that being acquainted with mr Erskine, & known also to mr Rose since his arrival, he had informed them, & they had desired him to be the bearer of their dispatches which would be ready on the 27th. these dispatches he said would be delivd to him in a box, would contain all their communicns to their govmt, consequently their operations here, intrigues, spies, friends, information, their own views, prospects & designs: that he believed his appeal would cost him as much as he should recover, that he was now a ruined man, had been cruelly treated by England, therefore wished to quit that country & become an American. that for a proper reward (he did not say what) he would take the papers out of the box which should be delivered him, deliver them to us, fill the box with blank papers, return to N. York & making some excuse for not going he would send the box to it’s address. he said we should be on our guard for that their ministers had many spies in Washington and one in the President’s house who informed them of every thing passing. this man is known to have been much attended to by Erskine, to have been at his parties, at those of Taylor &c. my answer to mr Dawson was that the govmt would never be concerned in any transaction of that character: that moral duties were as obligatory on nations as on individuals, that even in point of interest a character of good faith was of as much value to a nation as an individual, and was that by which it would gain most in the long run. that however he might assure Hall that we would keep his secret. mr Dawson had consulted with mr Nicholas on this communication, and after I had given him the above answer I mentioned it to mr Madison who approved of it.
               